Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 5/6/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-11, 13, and 15-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin K. Brask on 5/20/2022.

The application has been amended as follows: 

First, cancel claims 18 and 20 in order to overcome drawing objections.


Second, while this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims 21-20 was not elected by applicant. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse. Accordingly, claims 21-20 have been cancelled.

In summary, claims 18 and 20-25 are cancelled.

Allowable Subject Matter

Claims 1-11, 13, 15-17, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specific reasons for allowance were provided in the most recent previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899